Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, and 76-86 is/are rejected under 35 U.S.C. 103 as obvious over Liu et al., The role of cationic polyacrylamide in the reverse flotation of diasporic bauxite, Minerals Engineering 20 (2007) 1191-1199 (in IDS) in view of Kerns et al. (US 2014/0110621).
Regarding claim 1, Liu teaches a valuable mineral purification process comprising carrying out a flotation process in the presence of a cationic depressant capable of preventing flotation of various insoluble silicates and clays, the cationic depressant is a cationic polyacrylamide based polymer as claimed (1191-1193).  
Liu fails to teach that the valuable minerals recovered via the flotation with a depressant would be selected from copper, molybdenum, gold, zinc, lead, nickel, niobium, platinum, palladium, rhodium, ruthenium, iridium, and osmium. 
Kerns teaches a process for treating an ore/gangue stream containing copper/other metals comprising carrying out a flotation process in the presence of a cationic depressant (claim 3, [0011]-[0012], [0027]-[0028], and [0047]-[0048]).  Kerns teaches a similar ore gangue stream having clays and silicate material that are considered to be impurities ([0027]-[0028]). The cationic depressant used in Kerns are chosen to render the impurities (silicates) less likely to associate with air bubbles during flotation ([0005]). As both Liu and Kerns teach applying a depressant in order to aid in separation during the flotation stage, one skilled in the art would have found it obvious to apply the Liu depressant to a different stream containing similar impurities that are being removed from the valuable material during flotation as it is merely applying a known depressant to a different ore/valuable material containing stream in order to remove/separate the same impurities (silicates) from various valuable materials. 
Regarding claims 4-5, Liu and Kerns teaches that the composition being treated contains insoluble silicate/clay and the metal (Liu 1191-1193 and Kerns [0003] and [0027]-[0034]).
Regarding claim 76, Kerns teaches that the metal is copper and/or molybedenum ([0027] and [0135]).
Regarding claim 77, Liu teaches that the depressant consists of a cationic polyacrylamide (abstract).
Regarding claim 78, it is submitted that the flotation processes listed in Liu and Kerns would be considered direct flotation processes. 
Regarding claim 79, it is submitted that optimizing the amount added is merely finding the workable/optimum concentrations. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art."). 
Regarding claims 80-85, Kerns teaches that the metals in the stream that are recovered/removed includes copper, molybedenum, and zinc ([0027] and [0135]). It is noted that the specific recovery percentage and grade improvement percentage are merely effects of the process outlined. As modified Liu teaches the same stream being treated with the same chemicals, one skilled in the art would expect the same results even if not explicitly stated as the same process cannot produce different results ("[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).  It is also noted that other variables can be optimized, such as residence time in the flotation reactor and amount of depressant added in order to achieve the desired result. 
Regarding claim 86, it is noted that modified Liu does not teach the percentage of insoluble contaminants in the metal. However, Liu and Kerns teaches that the method can be applied to a stream having insoluble contaminants in the metal and one skilled in the art would have found the general teaching either anticipates applying said method to the ranges claimed, or it would have been obvious as it is merely applying a known treatment method to a specific portion of streams for which the process was designed to treat. 

Claim 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., The role of cationic polyacrylamide in the reverse flotation of diasporic bauxite, Minerals Engineering 20 (2007) 1191-1199 (in IDS) in view of Kerns et al. (US 2014/0110621) and further in view of Davies et al. (US 6,080,804).
Regarding claims 2 and 12, Liu teaches that the molecular weight of the cationic polyacrylamide is 11,000,000 but fails to detail the polyacrylamide having a molecular weight being 200,000-2,000,000. Davies teaches that for polyacrylamide used to treat mining streams, the molecular weight is preferably greater than 100,000 or 1,000,000 and that it is a Mannich polyacrylamide (C7/L15-32). As such, one skilled in the art would have found it obvious to look to examples in the art for functional molecular weights (greater than 100,000) or how the specific polyacrylamide was made (Mannich reaction) as it is merely teaching a polyacrylamide of a different molecular weight being used in a similar stream in order to aid in separation. 

Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., The role of cationic polyacrylamide in the reverse flotation of diasporic bauxite, Minerals Engineering 20 (2007) 1191-1199 (in IDS) in view of Kerns et al. (US 2014/0110621)  and further in view of Bair et al. (US 2004/0159613).
Regarding claim 73, Liu fails to teach the use of polydiallyldimethylammonium chloride (polyDADMAC) with a MW up to 1,000,000 (as high as 1,000,000).  Bair teaches that in treating a stream having ore/clay, polyDADMAC with a MW of 200,000 is added in order to better remove solids from the water especially when in combination with an acrylamide based cationic polymer (Table 1 and [0113]).  As such, it would have been obvious to include a polyDADMAC polymer with a MW of 200,000 in order to aid in the separation of solids from liquids in an ore/clay waste stream. 

Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., The role of cationic polyacrylamide in the reverse flotation of diasporic bauxite, Minerals Engineering 20 (2007) 1191-1199 (in IDS) in view of Kerns et al. (US 2014/0110621) and further in view of Gustafsson et al. (US 2015/0314305).
Regarding claim 75, Liu fails to teach the cationic polymer consists of repeating units of epichlorohydrin, dimethylamine and ethylenediamine monomers, and further the cationic polymer comprises from 0.1 to 99.9 mole percent of each of said monomers. Gustafsson teaches that for treating ore streams having clay and gangue, a preferred polymer consists of repeating units of epichlorohydrin, dimethylamine and ethylenediamine monomers ([0014]).  Thus, it would have been obvious to provide the Gustafsson polymer that consists of repeating units of epichlorohydrin, dimethylamine and ethylenediamine monomers as it is a known treatment polymer for similar streams and combining or replacing an art recognized equivalent for the same purpose would have been an obvious matter to one skilled in the art (see MPEP 2144.06).
It is noted that optimizing the exact concentration/amount of each monomer would have been an obvious matter to one skilled in the art (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Response to Arguments
It is noted that continues examination was performed based on an IDS filed after the issue fee was paid, no arguments were present. However, a new grounds of rejection was provided that does not rely on any combination of references applied in any prior rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777